Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114

              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered. Claims 1-2,5,7 and 8 remain pending. 

 					Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, the limitation of:
a) wherein a width of the projecting part or recess part in the direction orthogonal to the direction of entry of light changes for the plurality of groups according to a distance from the light source while being constant in each of the groups,
and a) being followed by: 
b) wherein all of the projecting parts or recess parts included in all of the plurality of groups are arranged with a constant pitch in the longitudinal direction of the light guide body , 
c) a height of all of the projecting parts or a depth of all of the recess parts included in all of the plurality of groups is constant and
d) the projecting parts or recess parts of adjacent ones of the groups being also arranged at said constant pitch.
All of the limitations a)-d) as claimed, is not disclosed in the specification under a single embodiment.
   For example, regarding the constant pitch, that is regarding item b) from above, is disclosed in the following paragraphs in the instant US Publication:
[0016] According to a third aspect of the present invention, in addition to the first or second aspect, the projecting parts or recess parts are arranged with a constant pitch in the longitudinal direction.
Therefore [0016] is a general disclosure and does not apply to any group.

[0045] In accordance with the third aspect, since the luminance of light radiated from the light-emitting face is influenced by the pitch of the projecting parts or the recess parts, if the pitch of the projecting parts or the recess parts is set to be constant, it is possible to simplify the change in length of the projecting part or the recess part. The design of a mold can be simplified. The production cost of the mold can be reduced.
Therefore [0045] is a general disclosure and does not apply to any group.

[0115] For Fig.4: The projecting parts 34 are arranged with a constant pitch P through the entire region in the longitudinal direction. As shown in FIG. 5, the projecting part 34 is formed into a triangular cross section having a ridge line 34a in a direction orthogonal to the direction of entry of light (linear direction of the light guide body 25). The ridge line may be formed as a curved face by chamfering. The height Ht of the projecting parts 34 is constant for all of the projecting parts 34.
Therefore [0115] discloses groups G1-G12, such that only the projecting parts have a constant pitch. Therefore, the constant pitch does not apply to the limitation of “OR the recess part” as claimed.

[0120] In the illumination device 21 related to the present embodiment, the projecting parts 34 are arranged with the constant pitch P in the longitudinal direction. Since the luminance of light radiated from the light-emitting face 32 is influenced by the pitch P of the projecting parts 34, when the pitch P of the projecting parts 34 is set to be constant, the change in width of the projecting parts 34 can be simplified.  
Therefore [0120] also refers to Fig.4, it discloses groups G1-G12, such that only the projecting parts have a constant pitch. Therefore, the constant pitch does not apply to the limitation of “OR the recess part” as claimed.

[0124] refers to Fig.7 and discloses: 
[0124] A plane 44 is formed on the lower die 41b so as to be in parallel with the joining face 42 at a position that is furthest from the joining face 42 so as to correspond to the plane 33 of the light guide body 25. Depressions 45 are arranged on the plane 44 in the linear direction so as to correspond to the individual projecting parts 34. Each depression 45 extends in a direction orthogonal to the linear direction. The depressions 45 are arranged with the constant pitch P through the entire region in the linear direction. The depression 45 is formed so as to have a triangular cross section having a ridge line extending in a direction orthogonal to the linear direction. The depth of the depressions 45 is constant for all of the depressions 45. The depressions 45 are grouped in the linear direction, and the widths W1 to W12 of the depressions 45 are constant among groups G1 to G12. The number of depressions 45 is constant among the individual groups G1 to G12. The individual depressions 45 are formed into a symmetrical shape with respect to a plane of symmetry LR containing the central axis of the cylindrical face.
Therefore [0124] refers to the depression 45 that have constant pitch. But does not disclose the projecting part or the recess part have a constant pitch.

[0126] refers to a specific different/second embodiment of Fig.9, wherein: FIG. 9 schematically shows a light guide body 25 related to a second embodiment of the present invention. In the light guide body 25, instead of the projecting part 34 described above, a recess part 48 is formed in the plane 33. The recess part 48 extends in a direction orthogonal to the direction of entry of light as for the projecting part 34. The recess parts 48 are arranged with a constant pitch P through the entire region in the longitudinal direction. The recess part 48 is formed so as to have a triangular cross section having a ridge line in a direction orthogonal to the direction of entry of light (the linear direction of the light guide body 25). The ridge line may be chamfered so as to have a curved face. The depth of the recess part 48 is constant for all of the recess parts 48.
Therefore ,[0126] refers to embodiment of Fig.9 wherein recess is only disclosed such that “The recess parts 48 are arranged with a constant pitch P”, therefore it does not disclose the projecting part or the recess part have a constant pitch.

[0151] refers to a general description of Fig.17 wherein: [0151] Formed on the plane 142 are projecting parts 143 arranged in the linear direction of the light guide body 126 and extending in a direction orthogonal to the direction of entry of light. The projecting parts 143 are arranged with a constant pitch P through the entire region in the linear direction. The projecting part 143 is formed so as to have a triangular cross section having a ridge line 143a in a direction orthogonal to the direction of entry of light (the linear direction of the light guide body 126). The ridge line 143a may be a curved face formed by chamfering.
Therefore, [0151] refers to Fig.17, wherein “The projecting parts 143 are arranged with a constant pitch P and therefore, it does not disclose the projecting part OR the recess part have a constant pitch”.

[0170] refers to description of Fig.21 wherein: [0170] Formed on the reflection face 157 are a plurality of projecting parts 163 that protrude outward from the plane of the reflection face 157 and extend in a direction orthogonal to the direction of entry of light 155. The projecting parts 163 are arranged in the axial direction (the linear direction) of the light guide body 152. The projecting parts 163 may be disposed with a constant pitch P through the entire region in the axial direction. The plane of the reflection face 157 describes a chord in a cross section orthogonal to the central axis of the light guide body 152. The width (length of chord) of the plane is maintained to be constant in the linear direction.
Therefore, [0170] refers to Fig.21, wherein “The projecting parts 163 may be disposed with a constant pitch P through the entire region in the axial direction”, and therefore it does not disclose the projecting part OR the recess part have a constant pitch.

Further even more, nowhere in the disclosure is item b) combined with conditions a), c) and d) all being under a single embodiment. 
Therefore, the above limitations a)-d) as claimed, are not disclosed for a single embodiment in the specification.
Appropriate correction is needed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over   Chinniah (US 8070341, cited previously) in view of Li (US 10480745, cited previously)
Regarding claim 1, Chinniah teaches a  vehicle illumination device (Fig.1 and Fig.4-8 ,col.2,lines 47-54) comprising a light source 12, and a long light guide body that extends linearly in a direction of entry of light from one end thereof disposed so as to be adjacent to the light source and radiates light from a linear light- emitting face, the light guide body having a cylindrical outer face with a central axis thereof extending through the light guide body, the light guide body having a plane (the linear non-curved portion 24 in Fig.4,6 and 8) defined on a back face of the light-emitting face 23, the plane being formed so as to describe a chord (dictionary meaning of chord is: a straight line segment joining and included between two points on a circle; therefore the flat portion 24 is considered as the chord)  in a cross section orthogonal to the central axis and having a constant width in a longitudinal direction of the light guide body, the light guide body being further formed with projecting parts (26’) or recess parts (area between the 26’) arranged along one straight line in the longitudinal direction on  the plane and each extending in a direction orthogonal to the direction of entry of light, wherein the projecting parts or recess parts are grouped into a plurality of groups in the longitudinal direction (Fig.8), wherein a width of the projecting part or recess part in the direction orthogonal to the direction of entry of light changes for the plurality of groups according to a distance from the light source (col.4,lines 18-26 and col.4,lines 48-54 and claim 1 of Chinniah).
Chinniah does not explicitly teach: (the width) being constant in each of the groups and wherein all of the projecting parts or recess parts included in all of the plurality of groups are arranged with a constant pitch in the longitudinal direction of the light guide body and a height of all of the projecting parts or a depth of all of the recess parts included in all of the plurality of groups is constant, the projecting parts or recess parts of adjacent ones of the groups being also arranged at said constant pitch (see Objection to Specification above).
Li teaches groupings of protruding elements wherein the width being constant in each of the groups (col.10, lines 2-8, col.7, lines 10-20 and Fig.4 and 5 of Li, also see description of groupings throughout Li’s disclosure). Furthermore, Li provides a general outline about the design of the projecting parts and the recess parts wherein Li discloses:  
“(49) (4) The lighting device according to any of (1) to (3), wherein the inter-grouping distance is pre-determined such that the inter-grouping distance between sequential regions of the plurality of decoupling regions is similar, dissimilar, or a combination thereof” and
 “(59) (14) The method according to any of (11) to (13), wherein the inter-grouping distance is pre-determined such that the inter-grouping distance between sequential regions of the plurality of decoupling regions is similar, dissimilar, or a combination thereof” and 
in its claim 4:
 “The lighting device according to claim 1, wherein the inter-grouping distance defining the inter-grouping region is pre-determined such that the inter-grouping distance between sequential decoupling regions of the plurality of decoupling regions is similar, dissimilar, or a combination thereof”. Therefore, Li provides a general outline with respect to the design of the projecting and recessed parts within the groupings, wherein the design parameters can be similar, dissimilar or a combination thereof, in order to optimize the visual effect, achieving the desired aesthetics.
Therefore, from the above teachings of Li, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the pitch and height of the projecting and recessed parts in the groups, by routine experimentation as claimed, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum values such as constant pitch and height within the groupings, involves only routine skill in the art  in order to achieve the desired aesthetics (col.5, lines 51-54 in Li) (see Objection to Specification above).

Regarding claim 2, Chinniah in view of Li teaches a vehicle illumination device, wherein the width of the projecting part or recess part increases in going away from the light source (see in col.4, lines 48-54 wherein Chinniah discloses: As a non-limiting example, the width of each of the reflective elements 26' may be narrower at the light entrance end and wider at the opposite end).  

Regarding claim 3, Chinniah in view of Li teaches a vehicle illumination device, wherein the projecting parts or recess parts are arranged with a constant pitch in the longitudinal direction (see in Chinniah “It is further understood that each of the reflecting elements 26 may have any width and spacing including a constant width or spacing”).  

Regarding claim 4, Chinniah in view of Li teaches a vehicle illumination device wherein Chinniah discloses “However, it is understood that the shape and size of the reflective elements 26' may be modified to obtain a desired lit appearance at various viewing angles relative to the emitting portion 22 of the light pipe 16' such as a uniformly lit appearance” (col.4,lines 37-43), therefore , it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the same height of the elements in order to achieve the desired uniformity of light.

Regarding claim 5, Chinniah teaches a protruding and recessed pattern but does not teach the projecting part or recess part is formed so as to have a triangular cross section having a ridge line in the direction orthogonal to the direction of entry of light.  
Li teaches a vehicle lamp wherein the projecting part or recess part is formed so as to have a triangular cross section having a ridge line in the direction orthogonal to the direction of entry of light (Fig.4 and 3A,3B).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the shape of the protrusions as disclosed in Li, in the device of Chinniah in order to reflect light in a predetermined manner (col.5, lines 58-67 in Li). 

 Regarding claim 7, Chinniah in view of Li teaches groupings of the protruding elements wherein the number of projecting parts or recess parts is set to be constant among the individual groups (see col.7, lines 10-25 wherein Li discloses groupings of the elements that are shown in Fig.5, also see description of “groupings of the reflecting facets” throughout the disclosure of Li) in order to achieve the desired uniformity.  

Regarding claim 8, Chinniah in view of Li teaches a vehicle illumination device but does not explicitly teach a vehicle door comprising the vehicle illumination device, however, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the illumination device in a vehicle door in order to achieve compact and uniform interior illumination.
 
Regarding claim 9, Chinniah in view of Li teaches groupings of the protruding elements, wherein all the projecting parts or recess parts included in the plurality of groups are arranged with a constant pitch in the longitudinal direction and a height of all the projecting parts or a depth of all the recess parts included in the plurality of groups is constant ( see Fig.5 and  “groupings of the reflecting facets” throughout the disclosure of Li)  in order to achieve the desired uniformity.   
Response to Arguments
The arguments filed by the Applicant on 10/14/22 is acknowledged, however they are not found to be persuasive because items a) to d) in claim 1 are not disclosed under one embodiment in the specification, that is: 
a) wherein a width of the projecting part or recess part in the direction orthogonal to the direction of entry of light changes for the plurality of groups according to a distance from the light source while being constant in each of the groups,
b) wherein all of the projecting parts or recess parts included in all of the plurality of groups are arranged with a constant pitch in the longitudinal direction of the light guide body  
c) and a height of all of the projecting parts or a depth of all of the recess parts included in all of the plurality of groups is constant and
d) the projecting parts or recess parts of adjacent ones of the groups being also arranged at said constant pitch.
Are not disclosed in a single embodiment in the instant specification. Please see Objection to Specification above.
Furthermore, since Li already teaches the concept of grouping of the protrusions and recesses, and also ways to optimize the similarities and differences of the projecting and recessed parts in groupings; it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the pitch and height of the projecting and recessed parts within the groups, by routine experimentation in order to achieve the desired aesthetics.

Further even more, Examiner respectfully notes that , it is not clear as to how a) wherein a width of the projecting part or recess part in the direction orthogonal to the direction of entry of light changes for the plurality of groups according to a distance from the light source while being constant in each of the groups and d) the projecting parts or recess parts of adjacent ones of the groups being also arranged at said constant pitch are both fulfilled at the same time. Because when the width of the recess part changes from group to another (according to a) above), then how can the pitch of the recess parts remain the same for the adjacent groups (according to d) above). It is not clear as to how both a) and d) can be fulfilled at the same time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner